     Case 1:19-mc-00145-TSC Document 342 Filed 12/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
ALL CASES;                             )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

     MOTION TO DISMISS MR. LECROY’S INDIVIDUAL COMPLAINT
   AND REMOVE HIM AS A PLAINTIFF IN THE CONSOLIDATED ACTION

     Plaintiff William Emmett LeCroy filed suit in this Court to prevent the United States

Government, through the named Defendants, from illegally executing him by following

federal execution protocols that violate the U.S. Constitution and several federal statutes.

     Defendants executed Mr. LeCroy on September 22, 2020. In doing so, they mooted

Mr. LeCroy’s challenges without allowing him to fully and fairly litigate this case. Because

the Government extinguished Mr. LeCroy’s ability to obtain judicial relief, the undersigned

counsel now notify this Court that Mr. LeCroy’s Complaint and Amended Complaint in

Case No. 1:20-cv-2481 should be dismissed as moot, and Mr. LeCroy should be removed

as a plaintiff in this consolidated action, Case No. 1:19-mc-0145, for the same reason.

       Dated: December 4, 2020                 Respectfully submitted,

                                               ___/s/ Gregory S. Smith______________
                                               Gregory S. Smith (DC Bar #472802)
                                               Law Offices of Gregory S. Smith
                                               913 East Capitol Street, S.E.
                                               Washington, D.C. 20003
                                               Telephone: (202) 460-3381
                                               Email: gregsmithlaw@verizon.net


                                              1
    Case 1:19-mc-00145-TSC Document 342 Filed 12/04/20 Page 2 of 2




                                            ___/s/ John R. Martin ______________
                                            John R. Martin (pro hac vice granted)
                                            Martin Brothers P.C.
                                            1099 St. Louis Place
                                            Atlanta, GA 30306
                                            Telephone: (404) 433-7446
                                            Email: jack@martinbroslaw.com
                                            Attorneys for Plaintiff William LeCroy

                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 4th day of December, 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith




                                            2
